People v Hamant (2018 NY Slip Op 04427)





People v Hamant


2018 NY Slip Op 04427


Decided on June 14, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2018

Acosta, P.J., Manzanet-Daniels, Tom, Mazzarelli, Moulton, JJ.


6870 126/13

[*1]The People of the State of New York, Respondent,
vJoucoo Hamant, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen Kress of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J. at suppression motion; Eduardo Padró, J. at plea and sentencing), rendered December 17, 2014, convicting defendant of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree and criminal sale of marijuana in the fourth degree, and sentencing him to time served, unanimously affirmed.
Defendant entered into a judicial diversion program agreement, and two associated agreements, under which he explicitly agreed to waive his rights to pretrial hearings in the event that he failed to complete the program and was required to proceed to trial. We find that this waiver encompasses his claim that he was entitled to a Wade  hearing, which the motion court had previously denied.
In any event, the motion court properly denied defendant's motion to suppress identification testimony, without granting a Wade  hearing, because the information presented to the court clearly established that the identification was confirmatory under the principles set forth in People v Wharton  (74 NY2d 921 [1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2018
CLERK